UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4312


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LETTY MELLOR,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:07-cr-00003-gec-2)


Submitted:    October 29, 2009              Decided:   November 25, 2009


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas E. Wray, Roanoke, Virginia, for Appellant.        Julia C.
Dudley, United States Attorney, Ashley B. Neese, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following a jury trial, Letty Mellor was convicted on

seven    counts   pertaining   to   a   conspiracy    to   traffic    in,   use,

produce and possess unauthorized and counterfeit access devices. ∗

The district court sentenced her to a total of sixty-five months

in   prison.        Mellor     appeals,     arguing    that     the    largely

circumstantial      evidence    was     insufficient       to   support     her

convictions.      Finding her claim to be without merit, we affirm.

            A jury’s verdict must be upheld on appeal if there is

substantial evidence in the record to support it.                 Glasser v.

United States, 315 U.S. 60, 80 (1942); United States v. Perry,

560 F.3d 246, 254 (4th Cir.), cert. denied,                 ___ S. Ct. ___,

     ∗
       Specifically, the jury convicted Mellor of conspiracy to
use, produce, and possess and traffic in unauthorized and
counterfeit access devices, in violation of 18 U.S.C. § 371
(2006); trafficking in, producing, and using counterfeit access
devices, in violation of 18 U.S.C. §§ 1029(a)(1) & 2 (2006);
possessing fifteen or more counterfeit or unauthorized access
devices, in violation of 18 U.S.C. §§ 1029(a)(3) & 2 (2006);
trafficking in, having control or custody of, and possessing “a
skimming device designed to capture credit card numbers and
related data as a credit card is swiped through the device,” in
violation of 18 U.S.C. §§ 1029(a)(4) & 2 (2006); unlawful
possession of one or more credit card numbers during and in
relation to the trafficking in, producing, and using counterfeit
access devices, in violation of 18 U.S.C. §§ 1028A(a)(1) & 2
(2006); unlawful transfer and use of one or more credit card
numbers during and in relation to the possession of fifteen or
more counterfeit or unauthorized access devices, in violation of
18 U.S.C. §§ 1028A(a)(1) & 2; and unlawful use of one or more
credit card numbers during and in relation to the possession of
access device-making equipment, in violation of 18 U.S.C. §§
1028A(a)(1) & 2.


                                        2
2009 WL 1788118 (Oct. 5, 2009).                      In determining whether the

evidence in the record is substantial, we view the evidence in

the light most favorable to the Government, and inquire whether

there is evidence that a reasonable finder of fact could accept

as   adequate       and    sufficient      to   support       a     conclusion       of    a

defendant’s guilt beyond a reasonable doubt.                         United States v.

Burgos,     94    F.3d    849,   862    (4th    Cir.       1996)    (en     banc).        In

evaluating the sufficiency of the evidence, we do not review the

credibility of the witnesses and assume that the jury resolved

all contradictions in the testimony in favor of the Government.

United States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998).

             The    evidence     presented      at    trial    showed       that,    while

Mellor     was    working   as   a   server     at    the    Texas    Steakhouse          and

Saloon, forty-six of her customers had their credit or debit

card numbers stolen.          Neither before Mellor began her employment

in   May    2006,    nor    after    she    left      in    August    2006,    did        the

restaurant experience similar problems with customers’ credit or

debit card numbers being stolen.                   When Mellor left the Texas

Steakhouse, she took a job at Sears in the jewelry department.

In   the    few     weeks    that    she    worked         there,    four    chargeback

transactions, instances where a credit card customer informs the

credit card company that he or she did not make a purchase

charged to his or her account, were completed under Mellor’s

associate number.

                                           3
            Also in 2006, Mellor’s husband, Landy Diaz, and Mario

Rojas, the owner of a small jewelry store, arranged for Julio

Mendez, a waiter at the Rancho Viejo restaurant, to steal credit

and debit card numbers from his customers using a skimmer, a

device    used     to    retrieve      and    store          numbers      from   the   magnetic

strip on the back of a credit or debit card.                               Mendez ultimately

used the device to obtain fifty to sixty credit or debit card

numbers from his customers.

            Although no one witnessed Mellor using or possessing a

skimmer at the Texas Steakhouse, the pockets in the apron she

wore as part of her uniform were large enough to conceal such a

device.     At least one account fraudulently used at Sears during

transactions       for    which      Mellor       was    the     cashier        belonged    to   a

victim who previously used her card at the Rancho Viejo where

Julio     Mendez    had       been    her     server.               Two    other    fraudulent

transactions at Sears for which Mellor was the cashier bore the

signature “Mario Rojas.”

            Mellor also used a counterfeit card embossed with her

father-in-law’s name, but encoded with a number belonging to a

customer at the Rancho Viejo who had been served by Mendez.

Moreover,    a     laptop      found    in     the       Mellor-Diaz         home      contained

numerous     articles         pertaining          to     the        use    of    credit      card

information.            The   only    username          in    the    computer       was    “Letty

Mellor.”         Finally,      Mellor       and    Diaz        moved      from     Virginia      to

                                              4
Florida the same day a press release announced that they were

suspects.

            Viewed in the light most favorable to the Government,

we find that the evidence was sufficient to support the jury’s

verdict on all counts.        Accordingly, we affirm.          We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                    5